Citation Nr: 1132931	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee strain with degenerative joint disease.

2. Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. S.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in April 2011. A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability.  See also 38 C.F.R. § 3.159 (2010).

During the April 2011 Travel Board hearing, the Veteran indicated that his right knee disability had worsened since his most recent VA examination in July 2008, over three years ago. While the Board is not required to direct new examinations simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the record demonstrates, or the claimant asserts, such as in this case, that the disability in question has undergone an increase in severity since the time of the last examination. VAOPGCPREC 11-95.  

In addition, the July 2008 VA examiner did not include an opinion concerning the Veteran's claim for service connection for a left knee disability, to include as secondary to his service-connected right knee disability.

VA has the authority to schedule a compensation and pension examination when  necessary, and the Veteran has an obligation to report for that examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a knee disability that is not evidenced by the current record. The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC will then obtain these records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.

2. After a reasonable amount of time has passed, or upon the Veteran's response, the Veteran will be afforded an examination to determine the current severity of his service-connected right knee disability; whether a left knee disability exists; and, if so, whether his left knee disability is related to his service-connected right knee disability. The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service- connected right knee disability, to include range of motion findings, evidence of instability or locking, and evidence of flare-ups, as well as addressing whether there is any weakness, incoordination, or lack of endurance on repetitive motion.

c.  The examiner must also provide an opinion on the current symptomatology and diagnosis, if any, of the Veteran's claimed left knee disability.  If the examiner determines the Veteran has a current left knee disability, he must provide an opinion as to whether it is related to service and/or whether it is related to his service-connected right knee disability.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.

e. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis. 

3. The RO/AMC will provide the Veteran timely notice of the day, time, and location of the scheduled examination and notify him that it is his responsibility to report for the above examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158, 3.655 (2010). In the event that the Veteran does not report for the examination, a copy of the notification letter sent to the Veteran, or a computer printout with the relevant information, showing that notice scheduling the examination was sent to the last known address will be added to the record. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

5. After the above have been completed, the RO/AMC will re-adjudicate the Veteran's claims for a rating in excess of 10 percent for service-connected right knee disability and for service connection for a left knee disability based on all of the evidence of record. If the benefits sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


